Citation Nr: 0000038	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  92-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for liver cancer pending at the time of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  He died in March 1990.  The appellant is the veteran's 
surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of September 1990 
by the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO).  In July 1993, the Board remanded the 
case to the RO to obtain additional evidence.  Subsequently, 
in August 1994, the Board denied the claim for service 
connection for the cause of the veteran's death and denied a 
claim for accrued benefits based on a claim for service 
connection for liver cancer which was pending at the time of 
the veteran's death.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 1994, the Secretary of the Department of Veterans 
Affairs (Secretary) filed a motion to remand the case to 
allow the Board to comply with a September 1994 opinion of 
the United States Court of Appeals for the Federal Circuit 
Court (Federal Circuit) in Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  Subsequently, in January 1995, the Court 
vacated the Board's decision and remanded the case for 
compliance with the development contained in a motion for 
remand which was filed by the Secretary.  

In May 1995 and April 1998, the Board remanded the case to 
the RO for further development.  The requested development 
has since been accomplished, and the case is now ready for 
appellate review.




FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal have been obtained.

2.  The veteran had active service from February 1951 to 
February 1953.

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

4.  The veteran died on March 3, 1990, due to multi system 
organ failure due to or as a consequence of liver cancer and 
sepsis.

5.  Liver cancer was not present during service or manifested 
within one year after service.

6.  Cirrhosis of the liver has been indicated in the 
development of the veteran's liver cancer.

7.  Exposure to ionizing radiation in service did not cause 
the veteran's cirrhosis or liver cancer.


CONCLUSIONS OF LAW

1.  Liver cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.312 (1999).

3.  The criteria for payment of accrued benefits based on a 
claim for service connection for liver cancer which was 
pending at the time of the veteran's death are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death and 
by denying a claim for accrued benefits based on a claim for 
service connection for liver cancer which was pending at the 
time of the veteran's death.  She asserts that the veteran's 
fatal liver cancer and cirrhosis were related to his exposure 
to radiation during participation in Operation Buster-Jangle 
in late 1951.  She states that a medical opinion given by 
Robert B. Kirkpatrick, M.D., supports this conclusion.

The Board has found that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  


I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a chronic disorder such as a malignant tumor 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types 
of cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d) 
(1999).  Second, 38 C.F.R. § 3.311(b) (1999) includes a list 
of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

The Board notes that the veteran's service medical records do 
not contain any references to liver cancer or to any other 
disorder of the liver.  There is also no evidence that the 
liver cancer was manifested within one year after separation 
from service.  

Post service VA medical treatment records show that the 
veteran was treated on several occasions for chronic 
alcoholism which reportedly resulted in damage to his liver.  
For example, a VA treatment record dated in December 1986 
shows that the diagnoses included chronic alcoholism with 
cirrhosis of liver.  The Board also notes that a record dated 
in May 1989 shows that the veteran was diagnosed with 
Hepatitis B.  This was diagnosed on the basis of a positive 
test for the Hepatitis B surface antigen.  The treatment 
record reflects that the veteran was instructed regarding 
precautions which he must take in order to avoid spreading 
the disease.  A record dated later in May 1989 shows that 
some members of his family had now been vaccinated against 
the disease.

The earliest medical records containing any references to 
liver cancer are dated in June 1989.  The veteran 
subsequently underwent a liver transplant.  A pathology 
report from the Ohio State University dated in January 1990 
shows that the resected liver was found on microscopic 
examination to have (1) cirrhosis, micro and macronodular, 
with mild activity; and (2) hepatocellular carcinoma, high 
grade.  A discharge summary from the Ohio State Regional 
University shows that the veteran had a one year history of 
hepatocellular carcinoma of the liver who presented for a 
liver transplant.  It was noted that he also had a history of 
chronic obstructive pulmonary disease, chronic urticaria, 
noncontrolled diabetes mellitus, prostatitis, alcoholic 
cirrhosis, and a history of profound alcohol abuse, though he 
claimed to have had nothing to drink within the past three 
years.  The report contains extensive details regarding the 
hospital course from the liver transplant surgery in January 
1990 leading up to the veteran's death in March 1990.  

An Ohio State University post-mortem report shows that an 
autopsy was conducted following the veteran's death.  It was 
noted that the veteran had been diagnosed with hepatocellular 
carcinoma in June 1989.  Complicating medical conditions 
included a history of chronic obstructive pulmonary disease, 
non-insulin dependent diabetes mellitus, and alcoholic 
cirrhosis of the liver.  He had undergone a liver transplant 
on January 1, 1990, and this was complicated by repeated 
biliary leakage necessitating an exploratory laparotomy and 
multiple other surgical interventions were necessary.  The 
veteran's condition deteriorated and he died two months after 
the transplantation on March 3, 1990.  During the autopsy, no 
anatomical cause of death was noted.  The most likely cause 
of death was multi-organ failure and shock in the setting of 
multiple operations following orthoptic liver transplant for 
hepatocellular carcinoma. 

With respect to the 15 types of cancer which may be presumed 
to have been due to radiation exposure, the Board noted that 
primary liver cancer is one of the diseases.  Significantly, 
however, the statute specifically excludes liver cancer when 
cirrhosis or hepatitis B is indicated.  In the present case, 
there is essentially no dispute that the veteran had 
cirrhosis of the liver prior to the time that he developed 
liver cancer.  As noted above, there were also indications of 
Hepatitis B.  Accordingly, the Board finds that the 
presumption contained in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) is not applicable in this case.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that liver cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, the RO referred the 
claim for a radiation dose estimate and an opinion with 
respect to the likelihood that the cirrhosis or liver cancer 
resulted from the veteran's radiation exposure.  

A letter from the Defense Nuclear Agency dated in January 
1990 shows that research and scientific dose reconstruction 
indicated that the veteran's upper limit dose for the period 
of October 22, 1951 (the date of the first BUSTER_JANGLE 
detonation) to November 20, 1951 (the date of the veteran's 
departure from the Nevada Test Site) was 0.14 rem gamma.  No 
mean or lower limit doses were available.  It was also stated 
that due to the distance of the veteran's unit from ground 
zero, he had virtually no potential for exposure to neutron 
radiation.  

The dose estimate information was submitted to the Chief 
Medical Director of the VA for an opinion as to radiation 
exposure.  In an opinion dated in July 1990, the Acting 
Associate Deputy Chief Medical Director offered the following 
comments:

1.  As you requested, VHS&RA has reviewed 
the file of [the veteran].  He received a 
maximal dose of 0.14 rem gamma, with 
virtually no neutron irradiation and less 
than 0.150 rem 50-year committed dose 
equivalent to bone and liver at age 21 
while in military service.  The rem gamma 
dose was reconstructed.  He was a long-
time smoker.  [The veteran] developed 
hepatocellular carcinoma of the liver 38 
years after his exposure.

2.  It is calculated that exposure to 1.2 
rad or less at age 21 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's liver 
cancer is related to his exposure to 
ionizing radiation.  (CIRRPC Scientific 
Panel Report No.6, 1988).  It appears 
that a higher dose of external gamma 
irradiation to the liver would be 
required since the risk the calculations 
are largely based on internal high-LET 
emitters.  (Health Effects of Exposure to 
Low Levels of Ionizing Radiation, BEIR V, 
1990, pages 303 to 306).

3.  The veteran's dose was lower than the 
cited value and it is unlikely that his 
disease can be attributed to exposure to 
ionizing radiation in the service.

Similarly, an April 27, 1999, opinion from the Chief Public 
Health and Environmental Hazards Officer concerning the 
relationship between the veteran's disabilities and exposure 
to radiation in service contains the following information:

1.  This is in response to your undated 
memorandum.

2.  The Defense Threat Reduction Agency 
estimates the veteran was exposed to the 
following doses of ionizing radiation 
during military service: external neutron  
0.00 rem; external gamma, total and upper 
bound - 0.2 rem; internal 50 year 
committed dose equivalent to the liver 
and all other organs - 0.0 rem (less than 
0.001 rem).

3.  It is calculated that exposure to 
1.23 rads or less at age 21 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that the veteran's liver 
cancer is related to exposure to ionizing 
radiation (Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  The 
liver is considered to be moderately 
susceptible to radiation-induced cancer 
based on a number of epidemiological 
studies including studies of Japanese 
atomic bomb survivors (Mettler and Upton, 
Medical Effects of Ionizing Radiation, 
2nd edition, 1995, pages 73, 184 and 
185).

4.  Damage to the liver other than 
neoplastic transformation, if caused by 
radiation, would be an example of a 
deterministic effect.  Deterministic 
changes generally are considered to have 
a threshold.  The probability of causing 
harm in most healthy individuals at doses 
of less than 10 rem as a result of 
deterministic effects is close to zero 
(Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of 
Atomic Veterans; The Feasibility of 
Epidemiologic Studies, 1995, pages 23-
24).  Radiation therapy doses of hundreds 
or thousands of rads can result in 
significant liver damage and cirrhosis 
has been seen in patients who received 
thorotrast (Mettler and Upton, pages 249-
252).

5.  The CIRRPC report does not provide 
screening doses for prostate cancer.  The 
sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively 
low and not clearly established (Health 
Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), pages 316-
318; Mettler and Upton, page 168).  

6.  In light of the above, in our opinion 
it is unlikely that the veteran's 
cirrhosis of the liver, cancer of the 
liver, or prostate cancer can be 
attributed to exposure to ionizing 
radiation in service.

Because these opinions obtained by the RO both weigh against 
the appellant's claim, service connection cannot be granted 
for the cause of the veteran's death under 38 C.F.R. § 3.311.  

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that the 
appellant has presented medical opinions from one of the 
veteran's treating physicians which are to the effect that 
the veteran's liver cancer was attributable to his radiation 
exposure in service.  For example, a letter from Robert 
Kilpatrick, M.D., dated in December 1990, contains the 
following comments:

[The veteran] was a patient of mine from 
1989 to 1990.  He underwent a liver 
transplant because of hepatocellular 
carcinoma.  The hepatocellular carcinoma 
was not resectable except by 
transplantation and arose in a cirrhotic 
liver.  Although the liver showed some 
components of both macro and some 
micronodular cirrhosis, the overall 
appearance of the liver was that of 
macronodular cirrhosis.  The 
hepatocellular carcinoma probably arose 
in the cirrhotic liver.  The etiology of 
the cirrhosis is unknown however, as you 
are probably aware, I understand that 
[he] was one of the "atomic veterans" 
and was within several miles of the 
atomic bomb test in the early 50's.  As 
you know studies have shown that there is 
about a 1.2 to 1.25 increased incidence 
of cirrhosis, digestive malignancies, and 
overall malignancies in those veteran's 
exposed to this amount of radiation.  
There is about a 62% excess rate of 
cancer in the atomic veterans.  
Additional studies of the atomic bomb 
survivors of Nagasaki also show that 
there is about a 10 percent incidence of 
liver cell cancer in those survivors.  I 
think it is likely that the etiology of 
this cirrhosis is on the basis of his 
exposure.  Although there is a history of 
alcohol use in [the veteran], you would 
expect that the alcohol would give only 
micronodular cirrhosis.  The appearance 
of the cirrhotic liver was that of a 
macronodular disease.  Which is not what 
would be seen in alcoholic liver disease.  
In addition there were no histological 
components of the liver that would 
suggest it was on the basis of alcohol.  
Also, if there is an increased incidence 
of hepatocellular carcinoma the basis of 
alcohol it is only slightly increased in 
amount.  It is my feeling that although 
the etiology of his cirrhosis is not 
clear it probably arose on the basis of 
exposure to radiation and the 
hepatocellular carcinoma arose in the 
cirrhotic liver. There is no evidence of 
clear risk factors for hepatocellular 
carcinoma such as hepatitis B, 
hemochromatosis, or alpha 1 deficiency.  

In summary, [the veteran] died of 
hepatocellular carcinoma arising in a 
cirrhotic liver.  The etiology of the 
cirrhosis is unknown although this 
probably arose as a basis of radiation 
due to atomic testing and the cirrhosis 
then gave rise to the hepatocellular 
carcinoma. Based on the liver biopsy 
there is no evidence of alcohol causing 
his cirrhosis.  The appearance of the 
liver biopsy suggests a macronodular 
cirrhosis which is not consistent with 
alcohol induced cirrhosis.  I hope this 
has been helpful, do not hesitate to 
contact me if I can be of further 
assistance.

A letter dated in September 1995 from Robert B. Kilpatrick, 
M.D., contains the following information:

I am enclosing a copy of the pathology 
report on [the veteran's] liver.  The 
opinion that [the veteran's] liver cancer 
arose in a cirrhotic liver on the basis 
of radiation is based on the fact that we 
have excluded viral hepatitis B, 
hemochromatosis, and alpha-1-antrypsin, 
which would be pre-existing risk factors.  
Therefore, we are left with a tumor in a 
cirrhotic liver not due to any of the 
common etiologic agents.  In excluding 
these possibilities and given the fact 
that [the veteran] was exposed to 
radiation in the early 1950's it is most 
likely that his liver cancer arose as a 
result of the radiation exposure.  This 
opinion is based on the fact that we have 
excluded other possibilities and this is 
the most likely reason.  I hope this has 
been helpful.  Call me with any further 
questions.

A letter dated in June 1997 from Robert B. Kirkpatrick, M.D., 
contains the following comments:

[The veteran] died of Hepatocellular 
carcinoma of the liver arising in a 
cirrhotic liver.  The etiology of the 
cirrhosis did not suggest hepatitis B, 
hemochromatosis, or alpha-1-antitrypsin 
deficiency.  [The veteran] died prior to 
the availability of hepatitis C testing.  
A recent article in Radiation Research 
135;418-439;1993 showed there was a 
higher incident of various non-cancer 
diseases in the atomic bomb survivors 
from 1958 to 1986 and this included 
increased mortality from liver cirrhosis.  
The article includes a dosimetry system 
86 estimates for the subjects for which 
that was available.  The absence of both 
sero-positivity to hepatitis B surface 
antigen and hepatitis B core IgG antigen 
mean that he was never infected with 
hepatitis B.  I hope this has been 
helpful.

The Board notes that a copy of the article cited by Dr. 
Kilpatrick is contained in the claims file.

The opinions by Dr. Kilpatrick must weighed against the other 
evidence which is of record, such as the opinion from the 
Chief Medical Director and the opinion from the Chief Public 
Health and Environmental Hazards Officer, both of which are 
quoted above.  The Board finds that the preponderance of the 
evidence is against the appellant's claim.  In this regard, 
the Board notes that Dr. Kilpatrick's opinion that the 
veteran's cirrhosis and liver cancer were due to radiation 
exposure in service is based on his conclusion that "There 
is no evidence of clear risk factors for hepatocellular 
carcinoma such as hepatitis B".  The Board notes, however, 
that the veteran's medical treatment records dated in May 
1989 demonstrate that he was in fact diagnosed and treated 
for Hepatitis B during his lifetime.  Therefore, the opinion 
was not based on an accurate medical history.  An opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  
Moreover, the opinion by Dr. Kilpatrick is not based 
specifically on the particular dose of radiation received by 
the veteran, as are the other opinions which weigh against 
the claim.  For the foregoing reasons, the Board finds that 
the preponderance of the evidence shows that exposure to 
ionizing radiation in service did not cause the veteran's 
liver cancer or his cirrhosis of the liver.  Accordingly, the 
Board concludes that service connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death.

II.  Entitlement to Accrued Benefits Based on a Claim for 
Service Connection
 for Liver Cancer Pending at the Time of the Veteran's Death.

Payment of accrued benefits is controlled by 38 U.S.C.A. 
§ 5121 and 38 C.F.R. § 3.1000 which provide in pertinent part 
that where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will, upon the death of such person, be paid to his or her 
spouse. 

The veteran had a claim for service connection for liver 
cancer which was pending at the time of his death.  For the 
reasons explained above, however, the Board has found that 
liver cancer was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not due to exposure to radiation in service.  Accordingly, 
the Board concludes that the criteria for payment of accrued 
benefits based on a claim for service connection for liver 
cancer which was pending at the time of the veteran's death 
are not met.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits based on a claim for service connection for 
liver cancer pending at the time of the veteran's death is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

